DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 13, filed 5/22/2021, with respect to claims 61, 62, 64-67, 69-72, 74-77, and 79 have been fully considered and are persuasive.  The objection of claims 61, 62, 64-67, 69-72, 74-77, and 79 has been withdrawn.  Minor informalities have been resolved by applicant.
Applicant’s arguments, see page 13, filed 2/22/2021, with respect to claims 64, 69, 74 and 79 have been fully considered and are persuasive.  The objection of claims 64, 69, 74 and 79 has been withdrawn.  
Applicant’s arguments, see page 13, filed 5/22/2021, with respect to claim 73 have been fully considered and are persuasive.  The rejection over 35 U.S.C. section 112 (d) of Claim 73 has been withdrawn.  Claim 73 has been amended to reflect the proper claim dependency.
Allowable Subject Matter
Claims 61, 66, 71, and 76 are allowed.  The mean reason for allowance of the claims under discussion is the inclusion of “wherein at least the second subset of one or more bits of the plurality of bits of the ULTR corresponds to a resource size of one or more resources allocated to the STA, apparatus in a BSS with which the STA is not associated; at least (1) in accordance with at least the first subset of one or more bits of the plurality of bits of the ULTR, determine that at least one resource allocated to the STA is/are included in a primary 

Claims 62-65, 67-70, 72-75, and 77-80 are allowed as they depend from an allowed claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892: US-20170289987-A1 to Seok which discloses processing of physical layer protocol data unit based on basic service set identification information in a high efficiency WLAN; US-20180063867-A1 to Sugaya discloses resource allocation based on being able to trigger a frame including sub area information specifying allocation resources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582.  The examiner can normally be reached on Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        





/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476